UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 02-7866



MARK ANTHONY WINCHESTER, a/k/a Pete,

                                            Petitioner - Appellant,

          versus


LARRY W. JARVIS, Warden,

                                             Respondent - Appellee.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke. James C. Turk, Senior District
Judge. (CA-02-788)


Submitted:   March 18, 2003                 Decided:   April 9, 2003


Before NIEMEYER, MOTZ, and SHEDD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Mark Anthony Winchester, Appellant Pro Se. Eugene Paul Murphy,
OFFICE OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Mark Anthony Winchester seeks to appeal the district court’s

order denying relief on his petition filed under 28 U.S.C. § 2254

(2000).     We have independently reviewed the record and conclude

Winchester has not made a substantial showing of the denial of a

constitutional right. See Miller-El v. Cockrell,             U.S.      , 2003

WL 431659, at *10 (U.S. Feb. 25, 2003) (No. 01-7662). Accordingly,

we deny a certificate of appealability and dismiss the appeal. See

28 U.S.C. § 2253(c) (2000). We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials    before   the   court   and   argument   would   not     aid   the

decisional process.




                                                                    DISMISSED




                                     2